          Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 1 of 11 PageID #:1

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JOSE DE HOYOS,
                     Plaintiff,
v.
NORTHEAST ILLINOIS REGIONAL   JURY TRIAL DEMANDED
COMMUTER RAILROAD CORPORATION
d/b/a METRA,
                     Defendant.

                                       COMPLAINT AT LAW

           Plaintiff, Jose De Hoyos, by and through his attorneys, Caffarelli & Associates, Ltd., for

his Complaint at Law against Defendant Northeast Illinois Regional Commuter Railroad

Corporation d/b/a Metra (“Metra”), states as follows:

                                       NATURE OF ACTION

     1.         This is an action for damages and injunctive relief against Defendant Metra for

unlawful discrimination and retaliation in violation of the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12101 et seq. Plaintiff also brings claims for unlawful discrimination

and retaliation in violation of the Illinois Human Rights Act, 775 ILCS 5/1, et seq.

                                   JURISDICTION AND VENUE

           2.     This Court has jurisdiction of this action under 28 U.S.C. § 1331 (federal question

jurisdiction) 29 U.S.C. § 12117(a) (right to civil action for ADA violations), and 28 U.S.C. § 1367

(supplemental jurisdiction over state law claims).

           3.     The unlawful employment practices described herein were committed within the

State of Illinois, in the place of Plaintiff’s employment in Chicago, Illinois. Venue in the Eastern

Division of the U.S. District Court for the Northern District of Illinois is proper pursuant to 28

U.S.C. § 1391(b).
        Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 2 of 11 PageID #:2




          4.      On January 21, 2020, Plaintiff filed a Charge of Discrimination with the United

States Equal Employment Opportunity Commission (the “EEOC”) against Defendant,

substantially describing the facts recited herein. Plaintiff incorporates the allegations of his EEOC

charge, attached as Exhibit A, into this Complaint by reference.

   5.           After concluding its investigation and finding cause, the EEOC referred this matter

to conciliation, which was unsuccessful. The EEOC then referred the matter to the U.S.

Department of Justice Civil Rights Division (“DOJ”) for litigation review. On April 13, 2021,

the DOJ issued a Dismissal and Notice of Rights (“RTS”), a copy of which is attached as

Exhibit B. Plaintiff files this Complaint within 90 days of his receipt of the RTS from the DOJ.

   6.             Plaintiff has satisfied all conditions precedent to pursuing his claims under ADA.

   7.             Plaintiff’s EEOC charge was cross-filed with the Illinois Department of Human

Rights (“IDHR”) and on June 11, 2021, that agency issued to Plaintiff a Notice of Dismissal for

Lack of Substantial Evidence and Order of Closure, a copy of which is attached as Exhibit C.

Plaintiff files this Complaint within 90 days of receipt of the notice of dismissal of his IDHR

charge.

   8.             Plaintiff has satisfied all conditions precedent to pursuing his claims under IHRA.

                                              PARTIES

          9.      Mr. De Hoyos was an employee of Defendant from on or about December 5, 2011

until his termination on or about September 11, 2019.

          10.     Defendant is a municipal corporation based in Chicago, Cook County, Illinois. It

operates a commuter rail service in northeastern Illinois and does business as Metra.

          11.     Mr. De Hoyos was, at all relevant times, an “employee” of Defendant within the

meaning of the ADA and IHRA.



                                                   2
        Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 3 of 11 PageID #:3




         12.    Metra has been, at all relevant times, an “employer” within the meaning of the ADA

and IHRA.

                                  FACTUAL ALLEGATIONS

         13.    Mr. De Hoyos began working for Metra as a Signalman/Truckdriver in December

2011.

         14.    Throughout his employment, Mr. De Hoyos performed his job satisfactorily.

         15.    During his employment, Mr. De Hoyos suffered from depression, for which he

received treatment from his doctor. This treatment included certain prescription medications.

         16.    Throughout his employment, Mr. De Hoyos was able to perform the essential

functions of his job with or without reasonable accommodations.

         17.    In or around August 2019, Mr. De Hoyos’ doctor prescribed him a new medication

to treat his depression.

         18.    Mr. De Hoyos disclosed the new prescription to Defendant, through its appointed

health care provider at Concentra, before he started taking it.

         19.    Defendant and/or Concentra approved Mr. De Hoyos’ continued employment while

taking his newly prescribed medication.

         20.    Almost immediately after he started taking the newly prescribed medication, Mr.

De Hoyos experienced some lightheadedness. He immediately (a) reported this side effect to

Defendant’s appointed physician at Concentra, and (b) stopped taking the medication.

         21.    Shortly thereafter, Mr. De Hoyos went out on a previously scheduled vacation.

         22.    On August 29, 2019, after returning from vacation, Mr. De Hoyos visited Metra’s

doctor at Concentra. That doctor requested that Mr. De Hoyos’ personal doctor confirm that he

had discontinued the problematic prescription.



                                                 3
       Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 4 of 11 PageID #:4




        23.    On August 29, 2019, Mr. De Hoyos provided a note from his personal doctor

confirming that he had discontinued the medication.

        24.    Mr. De Hoyos reported to work on August 30, 2019, believing he was cleared to

return to work. Defendant told him that he could not return to work without submitting to a “DOT

physical,” i.e., one that assessed his fitness to hold a Commercial Drivers License (“CDL”).

Defendant also advised that in order to return to work in his previous position he needed a valid

CDL.

        25.    Similarly-situated, non-disabled employees have been permitted to work in Mr. De

Hoyos’ position without a valid CDL.

        26.    Mr. De Hoyos decided to let his CDL lapse, and advised Metra of that decision.

However, he was unsure of the process he was to follow in order to return to work, which he was

very eager to do.

        27.    On or before September 4, 2019, Metra was aware that Mr. De Hoyos had been

cleared by Metra’s doctor to return to work except that he could not perform functions that required

a CDL unless or until he passed a DOT physical.

        28.    Returning Mr. De Hoyos to work on these conditions constituted a reasonable

accommodation of Mr. De Hoyos’ disability.

        29.    Instead of providing this reasonable accommodation and treating him equally to

similarly situated, non-disabled employees, Metra forbade Mr. De Hoyos from working until he

passed a DOT physical and reinstated his CDL.

        30.    Seeking a reasonable accommodation and treatment equivalent to other Metra

employees, Mr. De Hoyos reported to his usual work location on September 5, 2019 in order to be

returned to service.



                                                 4
      Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 5 of 11 PageID #:5




           31.    Rather than permit Mr. De Hoyos to return to work without a CDL as it has for non-

disabled employees, and rather than provide a reasonable accommodation, Metra contacted the

police and had Mr. De Hoyos escorted off the property.

           32.    On or about September 11, 2019, Metra terminated Mr. De Hoyos’ employment.

           33.    Mr. De Hoyos was able to perform the essential functions of his job, with or without

an accommodation, when he was attempting to return to work in August and September 2019.

           34.    Metra did not, at any time, engage in any interactive process in an effort to

accommodate his restrictions arising from his disability.

                                   COUNT I
                 FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA

           35.    Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

           36.    Mr. De Hoyos was at all relevant times a qualified individual with a disability

pursuant to the ADA.

           37.    In August 2019 and September 2019, Metra was able to provide reasonable

accommodations that would have permitted Mr. De Hoyos to perform the essential functions of

his job.

           38.    When Metra refused to allow Mr. De Hoyos to return to work without a CDL in

August and September 2019, it unlawfully failed to accommodate Mr. De Hoyos’ disability in

violation of the ADA.

           39.    As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.




                                                   5
      Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 6 of 11 PageID #:6




        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              a. Declaring that the acts set forth herein constitute unlawful discrimination in
                 violation of the Americans with Disabilities Act;

              b. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

              c. Awarding Mr. De Hoyos reinstatement or, in the alternative, front pay and
                 compensation for future lost earnings;

              d. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the ADA in amounts to be determined at trial;

              e. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs as provided by
                 42 U.S.C. § 12205; and

              f. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.

                                     COUNT II
                      DISCRIMINATION IN VIOLATION OF THE ADA

        40.     Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

        41.     The acts described in the factual allegations above constitute unlawful

discrimination in violation of the ADA. Specifically, Metra discriminated against Mr. De Hoyos

on the basis of his actual disability, perceived disability, and record of having a disability.

        42.     As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.

        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              a. Declaring that the acts set forth herein constitute unlawful discrimination in
                 violation of the Americans with Disabilities Act;

              b. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

                                                   6
      Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 7 of 11 PageID #:7




              c. Awarding Mr. De Hoyos reinstatement or, in the alternative, front pay and
                 compensation for future lost earnings;

              d. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the ADA in amounts to be determined at trial;

              e. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs as provided by
                 42 U.S.C. § 12205; and

              f. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.

                                       COUNT III
                          RETALIATION IN VIOLATION OF THE ADA

        43.     Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

        44.     When he made various requests to be returned to work with a reasonable

accommodation of his disability, Mr. De Hoyos engaged in a protected activity. In response,

Defendant retaliated against him by terminating him, in violation of the ADA.

        45.     As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.

        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              a. Declaring that the acts set forth herein constitute unlawful discrimination in
                 violation of the Americans with Disabilities Act;

              b. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

              c. Awarding Mr. De Hoyos reinstatement or, in the alternative, front pay and
                 compensation for future lost earnings;

              d. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the ADA in amounts to be determined at trial;




                                                7
      Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 8 of 11 PageID #:8




              e. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs as provided by
                 42 U.S.C. § 12205; and

              f. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.

                                COUNT IV
              FAILURE TO ACCOMMODATE IN VIOLATION OF THE IHRA

        46.     Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

        47.     Mr. De Hoyos was at all relevant times affected by one or more disabilities within

the meaning of the IHRA.

        48.     When Metra refused to allow Mr. De Hoyos to return to work without a CDL in

August and September 2019, it unlawfully failed to accommodate Mr. De Hoyos’ disability in

violation of the IHRA.

        49.     As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.

        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              g. Declaring that the acts set forth herein constitute unlawful discrimination in
                 violation of the IHRA;

              h. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

              i. Awarding Mr. De Hoyos reinstatement or, in the alternative, front pay and
                 compensation for future lost earnings;

              j. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the IHRA in amounts to be determined at trial;

              k. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs; and

              l. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.

                                                8
      Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 9 of 11 PageID #:9




                                   COUNT V
              DISABILITY DISCRIMINATION IN VIOLATION OF THE IHRA

        50.     Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

        51.     Mr. De Hoyos was at all relevant times affected by one or more disabilities within

the meaning of the IHRA.

        52.     When Metra refused to allow Mr. De Hoyos to return to work without a CDL in

August and September 2019, it unlawfully discriminated against him in violation of the IHRA.

        53.     When Metra terminated Mr. De Hoyos September 2019, it unlawfully

discriminated against him in violation of the IHRA.

        54.     As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.

        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              a. Declaring that the acts set forth herein constitute unlawful discrimination in
                 violation of the IHRA;

              b. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

              c. Awarding Mr. De Hoyos reinstatement or, in the alternative, front pay and
                 compensation for future lost earnings;

              d. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the IHRA in amounts to be determined at trial;

              e. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs; and

              f. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.




                                                9
     Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 10 of 11 PageID #:10




                                        COUNT VI
                          RETALIATION IN VIOLATION OF THE IHRA

        55.     Mr. De Hoyos restates and incorporates each of the preceding paragraphs as though

fully set forth herein.

        56.     When he made various requests to be returned to work with a reasonable

accommodation of his disability, Mr. De Hoyos engaged in a protected activity. In response,

Defendant retaliated against him by terminating him, in violation of the IHRA.

        57.     As a result of the violations described here, Mr. De Hoyos has suffered damages

including but not limited to lost wages and emotional distress.

        WHEREFORE, Plaintiff Jose De Hoyos respectfully requests that this Court enter

judgment in his favor and against Defendant, and enter an order as follows:

              a. Declaring that the acts set forth herein constitute unlawful retaliation in violation
                 of the IHRA;

              b. Awarding Mr. De Hoyos back pay for lost wages and other benefits;

              c. Awarding Mr. De Hoyos front pay and compensation for future lost earnings;

              d. Awarding Mr. De Hoyos compensatory damages for each of Defendant’s
                 violations of the IHRA in amounts to be determined at trial;

              e. Awarding Mr. De Hoyos his reasonable attorneys’ fees and costs; and

              f. Awarding Mr. De Hoyos such further and additional relief, including equitable
                 relief, as the Court may deem just and proper.




                                                 10
   Case: 1:21-cv-03647 Document #: 1 Filed: 07/09/21 Page 11 of 11 PageID #:11




Dated: July 9, 2021                         Respectfully submitted,

Alejandro Caffarelli                        JOSE DE HOYOS
Madeline K. Engel
Alexis D. Martin
Caffarelli & Associates Ltd.                By: /s/ Madeline K. Engel
224 South Michigan Ave, Suite 300              Attorney for Plaintiff
Chicago, Illinois 60604
Tel. (312) 763-6880
acaffarelli@caffarelli.com
mengel@caffarelli.com
amartin@caffarelli.com




                                       11
